


110 HR 3670 IH: To direct the Secretary of State to enhance diplomatic

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3670
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2007
			Mr. Farr (for
			 himself, Mr. Porter,
			 Mr. Delahunt, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of State to enhance diplomatic
		  relations with foreign countries and to promote domestic business interests
		  abroad by establishing a grant program to promote international travel to the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Public Diplomacy through International Travel
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States has experienced a 17
			 percent decline in overseas visitors since September 11, 2001.
			(2)Business travel to the United States fell
			 10 percent from 2004 to 2005 while Europe witnessed an 8 percent increase over
			 this same time period.
			(3)The United States market share of
			 international travel has declined from 7.5 percent before September 11, 2001,
			 to about 6 percent in 2007.
			(4)The economic impact of declining United
			 States market share has resulted in 60 million fewer travelers, 194,000 lost
			 jobs, $94 billion in lost spending, and $15.6 billion in lost tax
			 receipts.
			(5)While in 2007 the United States will spend
			 less than $4 million on international travel promotion, currently Greece spends
			 $151 million, Mexico spends $149 million, Australia spends $113 million, the
			 United Kingdom spends $80 million, and Canada spends $60 million.
			(6)In a recent survey by the Discover America
			 Partnership, international travelers ranked the United States as having the
			 “world’s worst” entry process, and 66 percent of travelers in the survey feared
			 that a simple mistake could lead to being detained for hours or worse.
			(7)The perception around the world is that the
			 United States does not welcome international visitors, but that perception
			 could be changed by adopting an international travel promotion program.
			(8)An international travel promotion program
			 can expect a 6:1 return on investment.
			(9)An international travel promotion program
			 can be an effective tool to enhance the United States public diplomacy efforts.
			3.Establishment of grant
			 program
			(a)In
			 generalIn order to enhance
			 diplomatic relations with foreign countries and promote domestic business
			 interests abroad, the Secretary of State (in this Act referred to as the
			 Secretary), acting through the Under Secretary of State for
			 Public Diplomacy and Public Affairs, shall establish a competitive grant
			 program to promote international travel to the United States in foreign
			 countries.
			(b)Range of grant
			 monetary amountsNo grant shall be less than $150,000 or more
			 than $1,000,000.
			(c)Use of grant
			 funds
				(1)In
			 generalA recipient of a grant under this Act shall use the funds
			 to develop a promotion program focused on the overseas markets described in
			 paragraph (2) to encourage international
			 travel to the United States and to effectively communicate United States entry
			 requirements, including required documentation, fees, and processes.
				(2)Phase-in of
			 marketsThe promotion programs described in
			 paragraph (1) shall target, in each of
			 the following fiscal years that begin after the date of enactment of this Act,
			 the following markets:
					(A)In the first
			 fiscal year, Canada.
					(B)In the second
			 fiscal year, Canada and Mexico.
					(C)In the third fiscal
			 year, Canada, Mexico, and the United Kingdom.
					(D)In the fourth
			 fiscal year, Canada, Mexico, the United Kingdom, and Japan.
					(E)In the fifth fiscal
			 year, Canada, Mexico, the United Kingdom, Japan, and Germany.
					(d)EligibilityIn order to be eligible to receive a grant
			 under this Act, an entity shall prepare and submit an application at such time,
			 in such form, and with such information and assurances as the Under Secretary
			 of State for Public Diplomacy and Public Affairs may require, including a
			 description of the populations and foreign countries targeted by the promotion
			 program, the marketing strategy, how the entity intends to execute its
			 promotion program, and the expected return on investment.
			(e)Matching
			 requirement
				(1)In
			 generalAs a condition of
			 receipt of a grant under this Act, the grant recipient shall provide (directly
			 or through donations from public or private entities) non-Federal matching
			 funds, which may include in-kind donations of goods and services valued at
			 their fair market rate, in an amount equal to the amount of the grant.
				(2)Special rule for
			 in-kind donationsOf the amount of non-Federal matching funds
			 required to be provided by each grant recipient under paragraph (1), not more
			 than 25 percent shall be provided through in-kind donations of goods and
			 services.
				(f)ReservationsThe
			 Secretary shall reserve 20 percent of the funds used to award grants under this
			 Act for grants for promotion programs for destinations that do not currently
			 have the resources to market themselves internationally.
			(g)ReportsNot
			 later than 6 months after the end of each fiscal year in which grants were
			 awarded by the Secretary under this Act, the Secretary shall submit a report to
			 Congress on—
				(1)whether the
			 promotion programs increased the number of international travelers from the
			 targeted countries;
				(2)the return on
			 investment analysis of the grant program; and
				(3)recommendations
			 for changes in law necessary to improve communication about United States entry
			 requirements, including required documentation, fees, and processes.
				4.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated $10,000,000 for
			 grants under this Act for each of the first 5 fiscal years that begin after the
			 date of enactment of this Act.
			(b)Carry
			 overAmounts appropriated
			 pursuant to the authorization of appropriations under subsection (a) shall
			 remain available until expended.
			
